Quillian, Justice.
Robert D. Wilson, incarcerated in the Georgia State Prison, brings his writ of error from a judgment quashing his petition for writ of habeas corpus in the City Court of Reidsville, Georgia. Wilson excepted to the judgment which remanded him to the custody of the respondent on the general grounds, but no brief of evidence is incorporated in the bill of exceptions nor is such portion certified by the trial judge and included as a part of the record, as specified in Code Ann. §§ 6-801 and 6-802, so that the alleged errors ■ might be considered. Therefore, the judgment denying the writ must be affirmed. White v. Hornsby, 191 Ga. 462 (2) (12 SE2d 875); Attaway v. Duncan, 206 Ga. 230 (2) (56 SE2d 269).

Judgment affirmed.


All the Justices concur.